Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Richard Owen Taylor, Appellant                        Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 12C0709-
 No. 06-17-00032-CV         v.                         202). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 Medtox Diagnostic, Inc., Medtox Scientific,           Justice Moseley participating.
 Inc., and Medtox Laboratories, Inc.,
 Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Richard Owen Taylor, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 26, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk